1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                            )   Case No.: 1:19-cv-00151-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER VACATING JULY 3, 2019 ORDER TO
13          v.                                            SHOW CAUSE
                                                      )
14                                                    )   [ECF No. 9]
     PILKERTEN, et.al.,
                                                      )
15                  Defendants.                       )   FINDINGS AND RECOMMENDATION
                                                      )   RECOMMENDING THIS ACTION PROCEED
16                                                    )   ON PLAINTIFF’ RETALIATION AND
                                                      )   DELIBERATE INDIFFERENCE CLAIMS
17                                                    )
                                                      )   [ECF Nos. 8, 11]
18                                                    )
19          Plaintiff John Wesley Williams is appearing pro se and in forma pauperis in this civil rights
20   action pursuant to 42 U.S.C. § 1983, filed on February 4, 2019.
21           On May 23, 2019, the Court screened Plaintiff’s complaint and found that he stated a
22   cognizable claim against Defendants Castro, Mirda, Serna, Fernandez, Hicks and Villarrial for
23   retaliation and deliberate indifference only. The Court granted Plaintiff thirty days to either file an
24   amended complaint or notify the Court of his intent to proceed only on the claims found to be
25   cognizable. After Plaintiff failed to respond to the Court’s order, Plaintiff was ordered to show cause
26   why the action should not be dismissed.
27   ///
28

                                                          1
1            On July 12, 2019, Plaintiff filed a response to the Court’s May 23, 2019, screening order

2    indicating that he wishes to proceed on the claims found to be cognizable. (ECF No. 11.) Then, on

3    July 15, 2019, Plaintiff filed a response to the Court’s order to show cause. (ECF No. 12.) In his

4    response to the order to show cause, Plaintiff submits that due his transfers to and from different

5    facilities, he did not receive the Court’s May 23, 2019, screening order until late June or early July

6    2019. On the basis of good cause, the Court will vacate the July 3, 2019, order to show cause.

7    In addition, based on Plaintiff’s notice that he wishes to proceed only on the retaliation and deliberate

8    indifference claims, the Court will recommend this action proceed on those claims only and all other

9    claims and Defendants be dismissed from the action.

10           For the reasons set forth in the May 23, 2019, Findings and Recommendations, Plaintiff states

11   a cognizable retaliation and deliberate indifference claim against Defendants Castro, Mirda, Serna,

12   Fernandez, Hicks and Villarrial. However, Plaintiff fails to state a cognizable claim against Defendant

13   Pilkerten and this Defendant shall be dismissed from the action for failure to state a cognizable claim

14   for relief.

15           Accordingly, it is HEREBY ORDERED that the July 3, 2019, order to show cause is vacated.

16           Further, it is HEREBY RECOMMENDED that:

17           1.     For the reasons set forth in the May 23, 2019, Findings and Recommendation, this

18   action shall proceed on Plaintiff’s retaliation and deliberate indifference claims against Defendants

19   Castro, Mirda, Serna, Fernandez, Hicks and Villarrial; and

20           2.     Defendant Pilkerten is dismissed from the action or failure to state a cognizable claim

21   for relief.

22           These Findings and Recommendations will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

24   after being served with these Findings and Recommendations, Plaintiff may file written objections

25   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

27   ///

28   ///

                                                         2
1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    July 16, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
